Citation Nr: 1209130	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a compensable initial disability rating for sleep apnea prior to October 11, 2007. 

2.  Entitlement to an initial disability rating in excess of 50 percent for sleep apnea from October 11, 2007. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982, November 1983 to June 1992, and December 2003 to September 2005, with active duty for training from July 1996 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for degenerative changes of the cervical spine, a history of left shoulder rotator cuff repair with traumatic arthritis, degenerative changes of the right shoulder, Morton's neuroma of the right foot, right wrist carpal tunnel syndrome, left wrist carpal tunnel syndrome, and sleep apnea; and deferred a decision on service connection for history of a right knee injury.  In July 2006, the Veteran submitted a notice of disagreement (NOD) with the initial disability rating assigned for his sleep apnea, effective September 4, 2005, and subsequently perfected his appeal in January 2007.

In September 2007, the Veteran presented sworn testimony during a Travel Board hearing in St. Louis, Missouri, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In December 2008 and December 2010, the Board remanded the Veteran's claim of entitlement to a increased initial rating for sleep apnea to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records, scheduling the Veteran for a VA examination, and readjudicating the claim in a supplemental statement of the case.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and provided the Veteran with a VA examination in February 2009.  Additionally, his claim was readjudicated in a July 2011 supplemental statement of the case and a September 2011 rating decision.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

In a July 2011 supplemental statement of the case and a September 2011 rating decision, the AMC increased the Veteran's disability rating for sleep apnea to 50 percent, effective October 11, 2007.  Because the AMC did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Since the Veteran perfected his appeal from the September 2005 assignment of an initial noncompensable disability rating, the Board will address whether he was entitled to a disability rating higher than 0 percent prior to October 11, 2007 and whether he is entitled to a disability rating higher than 50 percent from October 11, 2007 to the present.  Therefore, the issue on appeal has been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issue.


FINDINGS OF FACT

1.  Prior to October 11, 2007, the Veteran's service-connected sleep apnea was manifested by persistent day-time hypersomnolence, not requiring the use of a breathing assistance device.

2.  From October 11, 2007 to the present, the Veteran's service-connected sleep apnea is manifested by required use of a continuous airway pressure machine, without evidence of chronic respiratory failure or tracheostomy.


CONCLUSIONS OF LAW

1.  Prior to October 11, 2007, the criteria for the assignment of an initial disability rating of 30 percent, but no higher, for sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.97, Diagnostic Code 6847 (2011).

2.  From October 11, 2007 to the present, the criteria for an initial disability rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.97, Diagnostic Code 6847 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the Board's adjudication of the Veteran's claim, a letter dated in March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, the March 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records and VA examination reports are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any additional private or other treatment records that he wishes for VA to obtain in association with his increased rating claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with a VA examination to evaluate his sleep apnea in February 2009.  The examiner reviewed the claims file and provided a thorough physical examination.  Therefore, the Board finds that the examination is adequate for determining the initial disability rating for the Veteran's sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected sleep apnea since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a noncompensable initial evaluation under Diagnostic Code 6847 from September 4, 2005 to October 10, 2007, and a 50 percent initial evaluation under Diagnostic Code 6847 from October 11, 2007 to the present, for his service-connected sleep apnea.  He seeks a higher initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 6847, a noncompensable evaluation is assigned for asymptomatic sleep apnea with documented sleep disorder breathing.  A 30 percent evaluation is assigned for sleep apnea with persistent day-time hypersomnolence.  A 50 percent evaluation is assigned for sleep apnea requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  A 100 percent evaluation is assigned for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  See 38 C.F.R. § 4.97, Diagnostic Code 6847 (2011).  

The Veteran was first afforded a VA general medical examination in May 2006.  Although the examiner did not comment extensively on the Veteran's sleep apnea symptoms in that examination report, he did note that the Veteran was not using a CPAP machine at that time.

The Veteran was then specifically examined for his sleep apnea in February 2009.  At that time, he reported using a CPAP machine at night with fair treatment response.  He reported fatigue even when using the CPAP machine and severe daytime fatigue when not using the CPAP machine.  He denied any history of respiratory failure or hospitalizations related to his sleep apnea.  The examiner did not observe any cor pulmonale.

The medical evidence also includes private and VA treatment records.  Significantly, an August 2005 private sleep study noted the Veteran's complaints of daytime somnolence and indicated that he was a candidate for CPAP titration.  Further, a July 2006 VA treatment record also noted the Veteran's complaints of fatigue due to his sleep apnea.  Finally, a October 2007 VA psychiatric treatment record and a June 2008 VA treatment record both noted that the Veteran had started using a CPAP machine.

In addition to the medical evidence, the Veteran has provided lay statements and hearing testimony regarding his sleep apnea symptoms.  At his September 2007 Board hearing, the Veteran denied using a CPAP machine, but indicated that he would be receiving one shortly.  He also testified to his daytime fatigue and inability to stay awake.

Regarding the Veteran's claim for a compensable initial rating prior to October 11, 2007, with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran has experienced persistent daytime hypersomnolence as a result of his sleep apnea during this earlier period.  From the time of the August 2005 private sleep study, the Veteran has complained of fatigue and difficulty staying awake during the day because of his sleep apnea.  These complaints warrant a 30 percent evaluation under Diagnostic Code 6847.  As such, the assignment of an initial disability rating of 30 percent is warranted from September 4, 2005 to October 10, 2007.

However, although a higher initial rating is warranted prior to October 11, 2007, the evidence of record does not reflect symptomatology of sleep apnea that would meet the criteria for a rating in excess of 30 percent for that period.  While the evidence of record demonstrates persistent daytime hypersomnolence, there is no evidence that the Veteran required use of a CPAP machine until October 11, 2007 to warrant an increased rating of 50 percent under Diagnostic Code 6847.  As such, a higher initial rating of 50 percent cannot be granted under Diagnostic Code 6847 prior to October 11, 2007.

Regarding the Veteran's claim for an initial rating in excess of 50 percent from October 11, 2007 to the present, the medical evidence does not indicate that the Veteran has experienced chronic respiratory failure with carbon dioxide or cor pulmonale or has required a tracheostomy.  Rather, the February 2009 VA examiner specifically noted that the Veteran did not have cor pulmonale and the Veteran himself denied any episodes of respiratory failure.  Without evidence of chronic respiratory failure or tracheostomy, an increased rating of 100 percent cannot be granted.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the respiratory system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6846 (2011).

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 30 percent and 50 percent disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to initial ratings in excess of 30 percent prior to October 11, 2007 and in excess of 50 percent from October 11, 2007 to the present, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected sleep apnea.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  His complaints of daytime hypersomnolence and use of a CPAP machine are specifically contemplated by the rating criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's sleep apnea presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for sleep apnea is granted from September 4, 2005 to October 10, 2007, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial disability rating in excess of 50 percent for sleep apnea from October 11, 2007 to the present is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


